This case was heretofore before us and opinion was filed March 2, 1932. See 139 So. 144. It is now before us on final decree ousting the municipality from exercising jurisdiction and municipal powers over certain lands described in the petition.
The only question before us now for our consideration is whether or not the evidence was sufficient to constitute a basis for the final decree. We find in the record substantial evidence to support the decree and, therefore, under the oft-repeated rule enunciated by this Court, the decree of the chancellor should not be reversed. The law as apparently applied in this case by the chancellor has recently been enunciated by this Court in the opinion on the case of Stateex rel. Davis, Town of Lake Placid, filed at this term of the Court. See 92 Fla. 863, 110 So. 2d 460.
The decree should be affirmed and it is so ordered.
Affirmed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur in the opinion and judgment.